Deen, Judge.
Three men, one of whom was the defendant, came into a store one afternoon requesting examination of two pistols in a showcase some 40 feet away from the door; examined them and said they would return on payday; returned the next morning and again asked to see the firearms; one of the three *55men then engaged the storekeeper in a conversation about shells near the front of the store for about five minutes; the clerk then realized the other two had vanished and, going back to the counter, found the pistols missing and gave immediate alarm; he and the owner then looked out the front door and saw one of the men, who was immediately apprehended and was identified as the person who had gone to the front counter where the shells were; another person immediately got in his automobile and within minutes spotted two men close to the local theater who, as he approached, began to run; the latter (one being the defendant) were apprehended almost at once and one of the pistols was found on search behind a door in the theater. The evidence, although circumstantial, is sufficient to sustain the conviction of this defendant.
Argued April 2, 1973
Decided April 11, 1973
Rehearing denied May 9, 1973.
Harrison & Garner, G. Hughel Harrison, for appellant.
Bryant Huff, District Attorney, Gary Davis, for appellee.
2. "A person is concerned in the commission of a crime only if he ... (3) intentionally aids or abets in the commission of the crime.” Code Ann. § 26-801. The defendant and his companion were left at the gun counter together examining the pistols; they and the pistols almost immediately disappeared; they were located, still together, within a few minutes, and the pistol was found in the immediate vicinity of the place where they were first seen. An inference is authorized from this evidence that they were equally parties to the crime of theft of the firearm, and a charge on conspiracy was not unauthorized.

Judgment affirmed.


Bell, C. J., and Quillian, J., concur.